 


109 HR 1304 IH: Stealth Lobbyist Disclosure Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1304 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Doggett (for himself, Mr. Allen, Mr. Baird, Mr. Becerra, Mrs. Capps, Ms. Carson, Mr. Case, Mr. Davis of Illinois, Mr. DeFazio, Mr. Delahunt, Ms. DeLauro, Mr. Edwards, Mr. Evans, Mr. Farr, Mr. Filner, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Holt, Mr. Inslee, Mr. Jefferson, Ms. Kaptur, Mr. Kucinich, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mrs. Maloney, Mr. Markey, Mrs. McCarthy, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. George Miller of California, Mrs. Napolitano, Mr. Neal of Massachusetts, Mr. Pomeroy, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. Sanders, Ms. Schakowsky, Ms. Slaughter, Ms. Solis, Mr. Stark, Mr. Tierney, Mrs. Jones of Ohio, Mr. Udall of New Mexico, Mr. Waxman, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require disclosure of lobbying activities by certain organizations. 
 
 
1.Short titleThis Act may be cited as the Stealth Lobbyist Disclosure Act of 2005. 
2.Disclosure of lobbying activities by certain organizations 
(a)In generalSection 527 of the Internal Revenue Code of 1986 (relating to political organizations) is amended by adding at the end the following new subsection: 
 
(m)Disclosure of certain lobbying activities 
(1)In generalIn the case of a coalition or association that is identified as a client on any registration filed under section 4 of the Lobbying Disclosure Act of 1995 and that is not a political organization (determined without regard to this paragraph)— 
(A)such coalition or association shall be treated for purposes of this title as a separate entity which is a political organization, and 
(B)this section shall be applied to such coalition or association with the following modifications: 
(i)The function of conducting lobbying activities (as defined in section 3(7) of the Lobbying Disclosure Act of 1995) shall be treated as its exempt function. 
(ii)The specific deduction under subsection (c)(2)(A) shall not be allowed. 
(iii)Subparagraphs (C) and (D) of subsection (c)(3) shall not apply. 
(iv)The disclosure requirements of paragraph (2) shall apply in lieu of the requirements of subsections (i) and (j).For purposes of subparagraph (B)(i), lobbying activities shall not include any activity described in subparagraph (C), (D), or (E) of section 4911(d)(2). 
(2)Disclosure requirements 
(A)EstablishmentA coalition or association which is treated under paragraph (1) as a political organization shall notify the Secretary, electronically and in writing, of its existence. Such notice shall be transmitted not later than 72 hours after a lobbyist first makes a lobbying contact (or, if earlier, is employed or retained to make a lobbying contact) on behalf of such coalition or association. For purposes of the preceding sentence, the terms lobbyist and lobbying contact have the respective meanings given to such terms by section 3 of the Lobbying Disclosure Act of 1995. 
(B)Change in membershipA coalition or association which is required to provide a notice to the Secretary under paragraph (1) shall also notify the Secretary, electronically and in writing, of any change in its membership since its prior required notice under this paragraph. Such notice shall be transmitted not later than 72 hours after the date of the membership change. 
(3)Contents of notice 
(A)Initial noticeEach notice required under paragraph (2)(A) shall include information regarding— 
(i)the name, address, business telephone number, and principal place of business of each of the members of the coalition or association, 
(ii)a general description of the business or activities of each of such members, and 
(iii)the amount reasonably expected to be contributed by each of such members toward the activities of the coalition or association of influencing legislation. 
(B)Notice of membership changeEach notice required under paragraph (2)(B) shall include— 
(i)if the notice relates to a new member of the coalition or association, the information described in subparagraph (A) with respect to such new member, and 
(ii)if the notice relates to the cessation of a person’s membership, the name of such person. 
(4)Effect of failure 
(A)In generalIn the case of— 
(i)a failure to give the notice required under paragraph (2) at the time and in the manner prescribed therefor, or 
(ii)a failure to include any of the information required to be included in such notice or to show the correct information,there shall be paid by the coalition or association an amount equal to the rate of tax specified in subsection (b)(1) multiplied by the amount involved. 
(B)Amount involvedFor purposes of subparagraph (A), the amount involved with respect to any failure is— 
(i)in the case of a failure to file the notice under paragraph (2)(A) at the time and in the manner prescribed therefor, the amount which is reasonably expected to be paid by the coalition or association or its members to the person filing the registration statement, and 
(ii)in the case of a failure to include any of the information required to be included in such notice, or to show the correct information, with respect to any member, the amount reasonably expected to be contributed by such member toward the activities of the coalition or association of influencing legislation. 
(C)Joint and several liabilityAll members of the coalition or association shall be jointly and severally liable under this paragraph for any failure. 
(D)Procedures for assessment and collection of penaltyFor purposes of subtitle F, the penalty imposed by this paragraph shall be assessed and collected in the same manner as penalties imposed by section 6652(c). 
(5)Exception for certain tax-exempt associationsThis subsection shall not apply to any association— 
(A)which is described in section 501(c)(3) and exempt from tax under section 501(a), or 
(B) 
(i)which is described in any other paragraph of section 501(c) and exempt from tax under section 501(a), and 
(ii)which has substantial exempt activities other than lobbying with respect to the specific issue for which it engaged the person filing the registration statement under section 4 of the Lobbying Disclosure Act of 1995.The preceding sentence shall not apply to any association formed or availed of to avoid the purposes of this subsection. 
(6)Exception from disclosure for certain members 
(A)In generalInformation on a member of a coalition or association need not be included in any notice under paragraph (3) if the amount referred to in paragraph (3)(A)(iii) with respect to such member is less than $2,000 per year. 
(B)Expenditures in excess of expected amountIf— 
(i)information on a member of a coalition or association is not included in any notice by reason of subparagraph (A), and 
(ii)the amount contributed by such member toward the activities of the coalition or association of influencing legislation exceeds $2,200 per year,such member shall be treated for purposes of this subsection as a new member of such coalition or association as of the earliest date that clause (ii) is met. 
(7)Look-thru rulesIn the case of a coalition or association which is treated as a political organization under paragraph (1)— 
(A)such coalition or association shall be treated as employing or retaining other persons to conduct lobbying activities for purposes of determining whether any individual member thereof is treated as a political organization under paragraph (1), and 
(B)information on such coalition or association need not be included in any notice under paragraph (2) of the coalition or association with respect to which it is treated as a political organization under paragraph (1).. 
(b)Public disclosure of notices 
(1)In generalParagraph (1) of section 527(k) of such Code is amended by inserting or (m)(2) after (i)(1). 
(2)AccessParagaraph (2) of section 527(k) of such Code is amended by inserting after subparagraph (G) the following new subparagraph: 
 
(H)The organizations which file a notice under subsection (m).. 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to— 
(A)coalitions and associations listed on registration statements filed under section 4 of the Lobbying Disclosure Act of 1995 after the date of the enactment of this Act, and 
(B)coalitions and associations for whom any lobbying contact is made after the date of the enactment of this Act. 
(2)Special ruleIn the case of any coalition or association to which the amendments made by this Act apply by reason of paragraph (1)(B), the time to file the notice under section 527(k)(2) of the Internal Revenue Code of 1986, as added by this section, shall be 30 days after the date of the enactment of this Act. 
 
